Citation Nr: 0915570	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-36 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nosebleeds.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a stomach and groin disability, now claimed as 
a gastrointestinal disorder.

(A separate decision will be issued by another Veterans Law 
Judge on the issues of entitlement to service connection for 
post-traumatic stress disorder, a back disability, a major 
depressive disorder, lipoma and a respiratory disorder.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969, including honorable service in the Republic of 
Vietnam from July 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, among other things, denied service 
connection for nosebleeds and determined that new and 
material evidence had not been obtained to reopen the 
previously denied claim of entitlement to service connection 
for a stomach and groin disability, currently claimed as a 
gastrointestinal disability.

The Veteran appeared before the Board and gave personal 
testimony regarding the issues addressed in this decision in 
April 2008.  A transcript of that hearing is of record.  In 
September 2007, the Veteran appeared before a different 
Veterans Law Judge and gave personal testimony regarding 
other issues.  A transcript of that hearing is also of 
record.  Because a different Veterans Law Judge heard the 
Veteran's arguments on his claims of entitlement to service 
connection for post-traumatic stress disorder, a back 
disability, a major depressive disorder, lipoma and a 
respiratory disorder, a separate decision must be issued 
regarding those issues pursuant to 38 C.F.R. § 20.707.

The Board directs the Veteran's attention to the lengthy 
introduction in the decision that is being issued at this 
time on the issues of entitlement to service connection for 
post-traumatic stress disorder, a back disability, a major 
depressive disorder, lipoma and a respiratory disorder, as 
the Board has taken extra efforts to assist this Veteran in 
understanding the procedural posture of his claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a currently diagnosed 
disability involving nosebleeds.

3.  The RO denied entitlement to service connection for a 
stomach and groin disability in a March 2004 rating decision.  
The Veteran formally appealed that denial then withdrew his 
appeal in June 2005.

4.  Evidence obtained since the time of the March 2004 rating 
decision denying service connection for a stomach and groin 
disability does not relate to an unestablished fact necessary 
to substantiate the claim nor does it raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic disability involving nosebleeds was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Evidence obtained since the March 2004 rating decision 
denying entitlement to service connection for a stomach and 
groin disability is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The March 2004 rating decision denying the Veteran's 
claim of entitlement to service connection for a stomach and 
groin disability is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1154, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Because the Veteran here has a 
history of psychiatric disability and has expressed his 
frustration with the processing of his claims, VA has taken 
great care to ensure that the procedures for processing his 
claims have been more than fully explained to him.  

In letters dated in September 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection for nosebleeds and 
his request to reopen the previously denied claim of 
entitlement to service connection for a stomach and groin 
disability, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  One of the letters 
specifically advised the Veteran that his claim for service 
connection for a stomach and groin disability was denied 
because there was no current evidence of such a disorder.  
The letter also described the definition of new and material 
evidence to ensure that the Veteran was aware of what he 
needed to submit to have the claim reopened as required by 
the findings in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.  The Board also finds that both notices are 
preajudicatory as they were issued prior to the appealed 
December 2006 rating decision.

As for VA's duty to assist, the Board finds that VA has 
complied with the requirements of the VCAA by aiding the 
Veteran in obtaining evidence and affording him the 
opportunity to give testimony before the Board in April 2008.  
VA obtained service personnel and treatment records as well 
as post-service treatment records.  Although VA has not 
provided physical examinations of the Veteran specific to the 
disabilities here in question, the Board finds that 
examinations are not required under 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no duty on the part of VA to provide 
an examination in a previously denied claim unless and until 
new and material evidence is first submitted.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii); also see, Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 
2003).  Additionally, there is no evidence of a currently 
diagnosed disability associated with nosebleeds to meet the 
low threshold articulated McLendon v. Nicholson, 20 Vet. App. 
79 (2006), for when an examination must be scheduled.  The 
Board recognizes that the Veteran is certainly competent to 
provide testimony regarding continuity of symptomatology 
regarding symptoms that are non-medical in nature such as 
nosebleeds, however, he is not competent to render medical 
diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  As 
discussed in detail below, the Board finds that there is no 
competent medical evidence of a current disability associated 
with nosebleeds as it is not required to accept a medical 
opinion that is based upon a history provided by the Veteran 
that is not found to be credible.  See Coburn v. Nicholson, 
19 Vet. App. 427 (2006); also see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As such, the Board finds that VA has 
met its duty to assist the Veteran in substantiating his 
claims.  Consequently, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Thus, the Board turns to the 
merits of the Veteran's claims.

Nosebleeds

The Veteran contends that he has a disability involving 
nosebleeds that he has had since service.  His service 
treatment records show that he was treated for nosebleeds, 
medically known as epistaxis, on three occasions; once in 
February 1967, once in November 1967, and once in November 
1968.  There is no evidence of any other treatment, either 
during service or after service, for nosebleeds or the 
diagnosis of any underlying disability or chronic condition 
associated with nosebleeds.  Current treatment records do not 
include epistaxis as an ongoing problem.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a Veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The only pertinent medical evidence other than the Veteran's 
service treatment records is a letter from a private ear, 
nose and throat specialist dated in March 2006.  It indicates 
that he reviewed the Veteran's service records, that 
nosebleeds were noted in those records and that the Veteran 
continued to have nosebleeds.  He stated that the Veteran 
would benefit from hearing aids and treatment for chronic 
obstructive pulmonary disorder, but did mention any need for 
treatment of a disability involving nosebleeds.  The 
specialist did not render a diagnosis of a disability 
involving nosebleeds or provide any evidence to support the 
statement that the Veteran continues to have nosebleeds.  
Thus, the Board finds that the specialist's statement 
regarding continuing nosebleeds is based upon a history as 
provided by the Veteran that is not borne out by the post-
service medical evidence.  Specifically, the only evidence of 
the Veteran having nosebleeds after his service is his own 
personal testimony.  Further, even assuming the existence of 
post-service nosebleeds, the clinician did not relate the 
nosebleeds to any underlying disability or chronic condition 
either during service or post-service, including an 
underlying condition being manifested by nosebleeds as a 
symptom.  

The Veteran testified before the Board that after service he 
sought treatment for his nosebleeds wherever he might be when 
it occurred.  He said that once or twice he stopped at a fire 
station and other times he would present at an emergency room 
but that he was not always in his hometown so he could not 
say where he actually received treatment.  The Veteran also 
recalled seeing the private specialist who submitted the 
letter in March 2006 outlined above.

There is no medical treatment record corroborating the 
Veteran's statements that he has experienced nosebleeds since 
service.  As pointed out above, the Board accepts that the 
Veteran is competent to testify as to symptoms experienced 
that are non-medical in nature.  The Board is still tasked, 
however, with determining the weight to be given to those 
assertions.

A review of the record in its entirety reveals that the 
Veteran filed his first claim for VA compensation benefits in 
March 2002 and did not include nosebleeds as a chronic 
disability that began during service.  He underwent VA Agent 
Orange examination in April 2002 and complained of many 
ailments but did not mention anything about nosebleeds.  The 
examination of his nose was within normal limits and there 
was no diagnosis of a disability involving nosebleeds or of 
an underlying condition that was being manifested by 
nosebleeds as a symptom.  There is nothing in the treatment 
records reflecting nosebleeds.  In March 2006, however, the 
Veteran took his service treatment records to an ear, nose 
and throat specialist and the specialist noted that there 
were three incidents of nosebleeds during service.  In June 
2006, the Veteran submitted a claim for VA compensation 
benefits asserting that he has had nosebleeds since service.

Given the evidence as outlined above, the Board finds that 
the history of experiencing nosebleeds since service is 
simply not credible, especially in view of his failure to 
report this as a chronic disability in either his March 2002 
claim submission or the April 2002 VA Agent Orange 
examination.  There is no medical evidence of treatment for 
nosebleeds after service nor any evidence to corroborate the 
Veteran's recent claims of having had nosebleeds since 
service; he was found to have a normal nose upon examination 
in April 2002.  The Veteran did not state that he had 
problems involving nosebleeds until after a medical 
professional reviewed his service treatment records and 
reported the in-service treatment.  Thus, the most credible 
evidence is found to be the April 2002 examination report 
that includes no complaints of nosebleeds and no evidence of 
a disability involving nosebleeds.  Further, even if the 
Veteran's reports of post-service nosebleeds are deemed to be 
credible, there is absolutely no medical evidence of record 
that links, or even suggests a possible link, between this 
symptomatology and any underlying disability or chronic 
condition either during service or post-service.  

The Board notes that in Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the United States Court of Appeals for 
Veterans Claims (Court), citing its earlier decisions in 
Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 
Vet. App. 458 (1993), reaffirmed the proposition that, in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.  In Kowalski, however, 
the Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the Veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  In Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), the Court emphasized that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
Veteran. 

Because the Board specifically finds that the Veteran's 
reported history of nosebleeds since service is not credible, 
the report from the private specialist is not accepted as a 
credible diagnosis of a disability involving nosebleeds.  The 
statement only reflects the specialist's review of the 
service treatment records and his unenhanced reiteration of 
statements by the Veteran.  Moreover, a close reading of the 
clinician's statement reveals that he does not even 
specifically relate any current nosebleeds to service, but 
rather only vaguely states that "[the Veteran] continues to 
have nosebleeds which were also noted in previous records."  
Later in the same statement, the clinician adds that the 
"above-mentioned conditions and other conditions as well 
began in service and continue today," but then only makes 
reference to other symptoms and conditions such as headaches, 
cough, and upper respiratory infection.  Given the vagueness 
of the clinician's statement, it does not constitute a nexus 
opinion as to nosebleeds, and it does not relate the symptom 
of nosebleeds to any underlying or chronic condition during 
service.  

There is absolutely no medical evidence to support a finding 
that the Veteran has had nosebleeds since service, or that 
relates this reported symptomatology to any underlying or 
chronic condition.  Indeed, the evidence weighs against that 
assertion as described above.  As such, the Board is not 
bound to accept the private clinician's statement as medical 
opinion evidence.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Therefore, in the 
absence of evidence of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Following a complete review of the evidence, the Board finds 
that the Veteran does not have a diagnosed disability 
involving nosebleeds.  The medical evidence reveals that he 
had a normal nose in April 2002 and there is no medical 
evidence to refute that finding.  Because there is no 
competent evidence of a current disability involving 
nosebleeds, or of an underlying or chronic condition related 
to the symptomatology of nosebleeds, and because the history 
provided by the Veteran of having nosebleeds since service is 
not found to be credible, service connection for the 
symptomatology of nosebleeds must be denied.

New and Material Evidence

In March 2004, the RO denied service connection for a stomach 
and groin disability, finding that there was no evidence of 
such a disorder.  The Veteran appealed that denial pursuant 
to 38 C.F.R. § 20.200.  In June 2005, the Veteran submitted 
written correspondence withdrawing his appeal as is allowed 
under 38 C.F.R. § 20.204.  Thus, the March 2004 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran now seeks to reopen his claim for service 
connection for a stomach and groin disability.  Specifically, 
in June 2006, his representative submitted a claim for 
gastrointestinal problems and it was interpreted as a request 
to reopen the previously denied claim.  This claim is based 
upon the same factual basis as his original claim of 
entitlement to service connection for a stomach and groin 
disability.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which is neither cumulative nor redundant of evidence of 
record at the time of the last final denial that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims folder since the last 
final decision in March 2004.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the March 2004 rating decision, the Veteran's 
service treatment records, post-service treatment records to 
that date, an April 2002 VA Agent Orange examination report, 
a September 2003 statement from the Veteran regarding a piece 
of wood striking him in the groin, and a January 2004 VA 
examination report were of record.  Service treatment records 
reflect treatment for papular lesions in the groin and 
scrotum in April 1967 and the presence of a left varicocele 
in September 1968.  There was no evidence of treatment for a 
stomach disorder or an injury to the groin by a piece of 
wood.  There was no evidence of chronic stomach or groin 
disability upon discharge from service in January 1969.

The April 2002 VA examination report does not include any 
complaints of stomach or groin problems and no diagnosis of a 
stomach or groin disability.  It was specifically noted that 
there was no hernia present at that time.  Treatment records 
show that the Veteran developed a hernia in 2003.  Upon VA 
examination in January 2004, there was no diagnosis of a 
stomach or groin disorder, but a left inguinal hernia was 
noted. 

Since the time of the March 2004 rating decision, the Veteran 
underwent a bilateral inguinal hernia repair in May 2004 and 
treatment records continue to be silent for complaints of a 
stomach or groin disability.  In June 2005, the Veteran 
expressed his desire not to pursue his claim, but in June 
2006, his representative requested service connection for 
gastrointestinal problems.  There was no evidence submitted 
in conjunction with that claim form or no reason to believe 
that the Veteran seeks service connection under any other 
theory than put forth with his original claim.

The Veteran gave testimony before the Board in April 2008 
that he experienced a pulling type of pain in his right side 
and groin that felt like stretching.  He said he first 
experienced that pain when he had pneumonia during service 
and vomited quite a bit.  The Veteran also testified that he 
thought he might have developed a tendon or ligament strain 
in the groin when he fell during service in Vietnam because 
it was a very awkward landing due to the amount of gear he 
was wearing.  He stated that he was not treated, but always 
had a popping or snapping when he moved his leg from side to 
side.  The Veteran testified that he did not have an 
"organic" type of stomach problem, but more of strain in 
the side and groin.  He stated that he had not been treated 
for a hernia during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 1154(b).

Because the Veteran claims that his discomfort may be due to 
a fall he experienced during his service in the Republic of 
Vietnam, the Board has reviewed his personnel records to 
determine what type of service he performed.  The Veteran was 
a clerk typist and was not awarded any combat decorations.  
He asserts that his only combat duty was guard duty on which 
he was not fired upon by the enemy nor did he fire his weapon 
at anyone.  Thus, the Board finds that he did not engage in 
combat with the enemy and, as such, his statements are not 
sufficient proof of a possible in-service injury to the 
groin.

Given the evidence as outlined above, the Board finds that 
the Veteran's testimony and the treatment records dated since 
March 2004 are certainly new in that they were not previously 
before agency decisionmakers, but they are not deemed to be 
material evidence because none of the evidence advances the 
Veteran's claim.  Specifically, the claim was denied because 
there was no evidence of a current stomach or groin 
disability in March 2004.  That is still the case today.  The 
Veteran's complaints of a pulling in his side and a popping 
in the groin with movement of the leg are not equivalent to a 
diagnosis of a disability.  It is important to point out that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 

Following a complete review of the record evidence, the Board 
finds that new and material evidence has not been submitted 
or obtained to reopen the previously denied claim of 
entitlement to service connection for a stomach and groin 
disability.  The new evidence reflects the Veteran's 
continued belief that he has some type of pain in his stomach 
and groin that began during service, but it does not include 
medical evidence of the existence of a disability.  
Therefore, the claim is not reopened and remains denied.

ORDER

Service connection for nosebleeds is denied.

New and material evidence not having been obtained, service 
connection for a stomach and groin disability, also claimed 
as a gastrointestinal disorder, remains denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


